DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Appeal Brief, filed 11 February 2021, with respect to the rejections of claims 1-9, 11-16, and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-9, 11-16, and 18-20 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 distinguishes over the prior art.  The closest prior art discovered is the combination of Wang (US-10,339,634), Guo (US-2015/0078640), Tan (US-10,354,377), and McKenzie (US-9,237,849).  Other relevant prior art includes Tan-2 (US-2015/0078641), Guo-2 (US-10,388,020), Wang-2 (US-10,255,696), Gorshkov (US-10,007,885), Bishop (US-10,885,678), Chen (US-2019/0220782), and Waecher (US-2009/0167763).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either in a single reference or in an obvious combination of references.  Therefore, claim 1 distinguishes over the prior art.  Similarly, independent claims 15 and 19 distinguish over the 
Since claims 1-9, 11-16, and 18-20 each distinguish over the prior art, and there are no other outstanding grounds of rejection or objection, claims 1-9, 11-16, and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616